Citation Nr: 1743549	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-27 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, also claimed as elevated blood sugar and triglycerides, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for metabolic syndrome.

3.  Entitlement to service connection for dermatophytosis, also claimed as tinea pedis or tinea cruris, to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for obesity, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for erectile dysfunction (ED).

8.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), status-post myocardial infarction with coronary artery bypass grafting times five [heart disorder].

9.  Entitlement to a rating in excess of 30 percent for PTSD.

10.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus [diabetes].

11.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.T.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from April 1968 to April 1970. He served in the Republic of Vietnam and his military decorations include the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2012 decisions of the St. Petersburg, Florida, Regional Office (RO). In March 2011, the Board remanded, in pertinent part, the Veteran's claims for service connection for issuance of a statement of the case (SOC). On his October 2012 VA Form 9, the Veteran only appealed entitlement to service connection for hypertension, ED, obesity, and sleep apnea. On the Veteran's June 2014 VA Form 8, however, the RO also certified the issues of service connection for dermatophytosis (also claimed as tinea pedis or tinea cruris), a metabolic disorder, and hyperlipidemia (also claimed as elevated blood sugar and triglycerides). Therefore, these issues will also be considered to be on appeal.

In June 2010, the Veteran testified as to some of the issues on appeal at a hearing before a Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In April 2017, the Veteran was informed that the Veterans Law Judge who had conducted his June 2010 Board hearing was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In May 2017, the Veteran indicated that he did not want an additional Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In May 2017, the Veteran submitted new private and VA treatment records relevant to his claims on appeal. On July 31, 2017, the Board sent the Veteran and his representative a letter asking whether they would waive AOJ review of the new evidence. The letter stated that they had 45 days to respond or the Board would "assume that you do not wish to have the Board decide your appeal at this time, and we will remand your appeal to the AOJ for review." The Veteran and his representative did not respond. Therefore, remand of the issues on appeal is necessary so the AOJ can consider the new, relevant evidence. See 38 C.F.R. §§ 19.37, 20.1304.

The case is REMANDED for the following action:

Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




